179 S.W.3d 410 (2005)
In re the Marriage of Welker.
Vicky Marie WELKER, Appellant,
v.
Ricky Thomas WELKER, Respondent.
No. ED 85384.
Missouri Court of Appeals, Eastern District, Southern Division.
December 13, 2005.
Michael P. Cohan, The Cohan Law Firm, LLC, St. Louis, MO, for appellant.
Thomas L. Hoeh, Perryville, MO, for respondent.
Before: GLENN A. NORTON, C.J., NANNETTE A. BAKER, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Vicky Welker (Vicky) appeals the Circuit Court's Amended Judgment Dissolving Marriage, which dissolved her marriage to Ricky Welker (Ricky). Vicky contends the Court erred when it 1) calculated the amount of child support; 2) dissolved the marriage on the basis that it was irretrievably broken; and 3) awarded Ricky primary custody of the children. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b)(5).